Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 20, 22-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hahn, III et al. (US. Pub. NO. 2017/0026961 A1; hereinafter “Hahn”) in view of Patel et al. (US. Pub. NO. 2017/0155444 A1; hereinafter “Patel”)

Regarding claim 1, Hahn teaches a bent-pipe satellite having flexible intra-satellite communications between a plurality of fixed spot beams (See Hahn, fig. 1a), the satellite comprising:
a fixed spot beam antenna subsystem having a plurality of uplink antenna ports and a plurality of downlink antenna ports (See Hahn, fig. 1a, uplink beams 116a-n, downlink beams 1-m, para. [0030]); and
a pathway selection subsystem (See Hahn, fig. 1a) comprising:
a combiner-divider network (see Hahn, fig. 1a, division module 113 and combiner 115);
one or more sets of switches controllable (See Hahn , fig. 1a, switch matrix 114, fig. 1, TDMA switches 105,108) to activate a non-processed monocast signal pathway between any uplink antenna port and any downlink antenna port, based on switching an input subsystem associated with the uplink antenna port into connection with an output subsystem associated with the downlink antenna port (see Hahn, fig. 1a, beam 1, 116a, subchannel A to downlink beam 1, 117a, direct mapping), and further controllable to activate non-processed simulcast signal pathways between any uplink antenna port and any two or more downlink antenna ports, based on switching the input subsystem associated with the uplink antenna port into connection with a respective input of the combiner-divider network and switching the output subsystems associated with the two or more downlink antenna ports into connection with respective outputs of the combiner-divider network (see Hahn, fig. 1a, subchannel C of beam 1 to downlink beam 1 and 2; cross-beam multicast; para. [0034]); and 
a pathway scheduling controller that provides control signals to control the one or more sets of switches, to activate monocast or simulcast signal pathways between respective ones of the uplink and downlink antenna ports, according to a pathway selection schedule (see Hahn, fig. 2, controller 112, para. [0034]).

In the same field of endeavor, Patel teaches a system wherein the one or more sets of switches are interconnected switches (see Patel, fig. 2, 130, 135, para. [0039]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Hahn with the teaching of Patel in order to improve RF interface between terminals (see Patel, para. [0001]). 

Regarding claim 2, the combination of Hahn and Patel teaches the bent-pipe satellite of claim 1, wherein the one or more sets of interconnected switches comprise a plurality of Uplink Pathway Selectors (UPSs) and a corresponding plurality of Downlink Pathway Selectors (DPSs), and wherein:
 each UPS comprises a UPS input coupled with a respective one of the uplink antenna ports via the associated input subsystem, and a plurality of UPS outputs (see Patel, fig. 1, A-H); 
each DPS comprises a DPS output coupled with a respective one of the downlink antenna ports via the associated output subsystem, and a plurality of DPS inputs (see Patel, fig. 1, a-g); and 
each of at least some of the DPS inputs is coupled with one of the UPS outputs (see Patel, fig. 1, 120, 110)

Regarding claim 3, the combination of Hahn and Patel teaches the bent-pipe satellite of claim 2, wherein, to activate a monocast signal pathway between a particular one of the uplink antenna ports and a particular one of the downlink antenna ports, the pathway scheduling controller is configured to activate the UPS output of the respective UPS that is coupled to one of the DPS inputs of the respective DPS (see Hahn, fig. 1a, beam 1, 116a, subchannel A to downlink beam 1, 117a, direct mapping). 

claim 4, the combination of Hahn and Patel teaches the bent-pipe satellite of claim 2, wherein, to activate a simulcast signal pathway between a particular one of the uplink antenna ports and two or more particular ones of the downlink antenna ports, the pathway scheduling controller is configured to activate the UPS output of the respective UPS that is coupled to one of the inputs of the combiner-divider network, and activate the DPS inputs of the respective DPS that are coupled to outputs of the combiner-divider network (see Hahn, fig. 1a, subchannel C of beam 1 to downlink beam 1 and 2; cross-beam multicast; para. [0034]).

Regarding claim 20, the combination of Hahn and Patel teaches the bent-pipe satellite of claim 1, wherein the bent-pipe satellite further comprises frequency converters comprised in the input or output subsystems, for converting between uplink-signal frequencies and downlink-signal frequencies (See Hahn, fig. 1, freq converter 106, 107). 

Regarding claim 22, the combination of Hahn and Patel teaches the bent-pipe satellite of claim 1, wherein each input subsystem includes a low-noise amplifier in a signal path of the input subsystem (see Hahn, fig. 1, LNA 104). 

Regarding claim 23, the combination of Hahn and Patel teaches the bent-pipe satellite of claim 1, wherein each output subsystem comprises a respective portion of a multiport amplifier having respective outputs coupled to the downlink antenna ports (see Hahn, fig. 1, MPA 109).

Regarding claim 24, the combination of Hahn and Patel teaches the bent-pipe satellite of claim 23, wherein the multiport amplifier comprises a plurality of power amplifiers coupled between a first butler matrix and a second butler matrix (see Hahn, fig. 1B, 109a, 109b, para. [0037]).

Regarding claim 25, the combination of Hahn and Patel teaches the bent-pipe satellite of claim 1, further comprising: a memory, having stored thereon, the pathway selection schedule and a set of instructions, which, when executed by the pathway scheduling controller, cause the pathway scheduling controller to provide the control signals to the one or more sets of interconnected switches according to the pathway selection schedule (see Hahn, fig. 1, memory 112a, para. [0029]).

Regarding claim 26, the combination of Hahn and Patel teaches the bent-pipe satellite of claim 25, wherein the pathway selection schedule is updatable according to control information received from a ground terminal while the satellite is in orbit (see Hahn, fig. 1, control signal 198, para. [0029]). 

Claims 5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hahn and Patel as applied to claim 1 above, and further in view of Franzen et al. (US Pub. No. 2003/0134592 A1; hereinafter “Franzen”)

Regarding claim 5, the combination of Hahn and Patel teaches the bent-pipe satellite of claim 1. 
The combination of Hahn and Patel is silent to teaching that wherein the uplink antenna ports are gateway uplink antenna ports, and the downlink antenna ports are user downlink antenna ports, such that any activated monocast or simulcast signal pathways are forward- channel signal pathways. 
In the same field of endeavor, Franzen teaches a system wherein the uplink antenna ports are gateway uplink antenna ports, and the downlink antenna ports are user downlink antenna ports, such that any activated monocast or simulcast signal pathways are forward- channel signal pathways (see Franzen, fig. 5, active GW, user-0 band).


Regarding claim 19, the combination of Hahn and Patel teaches the bent-pipe satellite of claim 1. 
The combination of Hahn and Patel is silent to teaching that wherein the bent-pipe satellite further includes channel filters comprised in the input or output subsystems. 
In the same field of endeavor, Franzen teaches a system wherein the bent-pipe satellite further includes channel filters comprised in the input or output subsystems. (see Franzen, fig. 3, BPF 120).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Hahn and Patel with the teaching of Franzen in order to improve satellite beam communication and testing of the satellite (see Franzen, para. [0009]). 

Claims 6, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hahn and Patel as applied to claim 1 above, and further in view of Franzen and Acampora et al. (US. 4,301,533; hereinafter “Acampora”)

Regarding claim 6, the combination of Hahn and Patel teaches the bent-pipe satellite of claim 1. 
The combination of Hahn and Patel is silent to teaching that 
wherein the uplink antenna ports user uplink antenna ports, and the downlink antenna ports are gateway downlink antenna ports, such that any activated monocast or simulcast signal pathways are return-channel signal pathways, and 

In the same field of endeavor, Franzen teaches a system wherein the uplink antenna ports user uplink antenna ports, and the downlink antenna ports are gateway downlink antenna ports, such that any activated monocast or simulcast signal pathways are return-channel signal pathways (see Franzen, fig. 5, active GW, user-0 band).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Hahn and Patel with the teaching of Franzen in order to improve satellite beam communication and testing of the satellite (see Franzen, para. [0009]). 
The combination of Hahn, Patel and Franzen is silent to teaching that wherein, to activate a simulcast return-channel signal pathway, the one or more sets of interconnected switches are further controllable to activate non-processed simulcast signal pathways between any two or more user uplink antenna ports and any gateway downlink antenna port, based on switching the input subsystems associated with the two or more user uplink antenna ports into connection with a respective input of the combiner-divider network and switching the output subsystem associated with the gateway downlink antenna port into connection with a respective output of the combiner-divider network. 
In the same field of endeavor, Acampora teaches a system wherein, to activate a simulcast return-channel signal pathway, the one or more sets of interconnected switches are further controllable to activate non-processed simulcast signal pathways between any two or more user uplink antenna 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Hahn, Patel and Franzen with the teaching of Acampora in order to improve uplink communication quality for interference (see Acampora, col. 2, lines 5-30). 

Regarding claim 8, the combination of Hahn and Patel teaches the bent-pipe satellite of claim 1. 
The combination of Hahn and Patel is silent to teaching that, 
wherein the uplink antenna ports comprise one or more gateway uplink antenna ports used for forward-channel traffic and one or more user uplink antenna ports used for return-channel traffic, the downlink antenna ports comprise one or more gateway downlink antenna ports used for return-channel traffic and one or more user downlink antenna ports used for forward-channel traffic, and 
wherein the one or more sets of interconnected switches is configured to provide selectively activated monocast and simulcast signal pathways for forward-channel traffic and selectively activated monocast and simulcast signal pathways for return-channel traffic. 
In the same field of endeavor, Franzen teaches a system wherein the uplink antenna ports comprise one or more gateway uplink antenna ports used for forward-channel traffic and one or more user uplink antenna ports used for return-channel traffic, the downlink antenna ports comprise one or more gateway downlink antenna ports used for return-channel traffic and one or more user downlink antenna ports used for forward-channel traffic (see Franzen, fig. 5, active GW, user-0 band).

The combination of Hahn, Patel and Franzen is silent to teaching that wherein the one or more sets of interconnected switches is configured to provide selectively activated monocast and simulcast signal pathways for forward-channel traffic and selectively activated monocast and simulcast signal pathways for return-channel traffic. 
In the same field of endeavor, Acampora teaches a system wherein the one or more sets of interconnected switches is configured to provide selectively activated monocast and simulcast signal pathways for forward-channel traffic and selectively activated monocast and simulcast signal pathways for return-channel traffic (see Acampora, fig. 3, switch 34, uplink beam 18; power combiner 36, switch 38, downlink beam 13).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Hahn, Patel and Franzen with the teaching of Acampora in order to improve uplink communication quality for interference (see Acampora, col. 2, lines 5-30). 

Regarding claim 9, the combination of Hahn, Patel, Franzen and Acampora teaches the bent-pipe satellite of claim 8, wherein, for return-channel traffic, the one or more sets of interconnected switches are controllable to activate simulcast signal pathways between any two or more user uplink antenna ports and any gateway downlink antenna ports based on switching the input subsystems associated with the two or more user uplink antenna ports into connection with respective inputs of the combiner-divider network, and switching the output subsystem associated with the gateway downlink antenna port into connection with a corresponding output of the combiner-divider network (see Patel, fig. 1, 120, 110; Acampora, fig. 3, switches 34,38). 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hahn and Patel as applied to claim 1 above, and further in view of Acampora.

Regarding claim 18,  the combination of Hahn and Patel teaches the bent-pipe satellite of claim 1, wherein the one or more sets of interconnected switches comprise a set of input switches and a set of output switches (see Patel, fig. 5, switches 510, 515, A-H, a-g), and wherein: 
each input switch has a switch input corresponding to a respective one of the uplink antenna ports (see Patel, fig. 5, switches 515, a-b) and has N+1 switch outputs comprising N monocast outputs coupled to respective monocast inputs of the output switches (see Patel, fig. 5, switches 515, A-F); 
each output switch has a switch output corresponding to a respective one of the downlink antenna ports (See Patel, fig. 5, switches 510, a’-d’) and has comprises N+1 switch inputs comprising N monocast inputs (see Patel, fig. 5, 510, A’-F’); and 
The combination of Hahn and Patel is silent to teaching that wherein the one or more sets of interconnected switches comprise a set of input switches and a set of output switches, and wherein: 
each input switch has switch outputs coupled to one simulcast output coupled to the combiner-divider network; 
each output switch has switch inputs coupled to one simulcast input coupled to the combiner- divider network; and 
the divider-combiner network comprises N inputs corresponding to respective ones of the input switches and N outputs corresponding to respective ones of the output switches. 
In the same field of endeavor, Acampora teaches a system wherein the one or more sets of interconnected switches comprise a set of input switches and a set of output switches, and wherein: 

each output switch has switch inputs coupled to one simulcast input coupled to the combiner- divider network (See Acampora, switches 38); and 
the divider-combiner network comprises N inputs corresponding to respective ones of the input switches and N outputs corresponding to respective ones of the output switches (see Acampora, fig. 3, power combiner 36). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Hahn and Patel with the teaching of Acampora in order to improve uplink communication quality for interference (see Acampora, col. 2, lines 5-30).

Response to Arguments
Applicant's arguments filed 1/14/2022 have been fully considered but they are not persuasive.

The applicant argues that Hahn’s division/combiner does not read on the claimed combiner-divider network because Hahn division/combiner is operating in frequency domain. However, the examiner respectfully disagrees. Specifically, Hahn teaches a FDMA/TDMA scheme. Signal is divided and combined in both frequency and time domains. Thus, the division/combiner of Hahn reads on the claimed combiner-divider network. 
In response to applicant's argument that Patel cannot be incorporated into Hahn, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Here, Hahn teaches everything in claim 1, except the interconnected structure of the switches. Patel teaches an interconnected RF switches structure. Patel’s switches are relevant to Hahn’s switches because they both are RF switches satellite communication. 

 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN WU HUANG whose telephone number is (571)272-7852. The examiner can normally be reached Mon-Fri 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEN W HUANG/Primary Examiner, Art Unit 2648